Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 Mar 2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 9 Dec 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 are drawn to a system which is within the four statutory categories (i.e. a machine). Claim 9 is drawn to a method which is within the four statutory categories (i.e., a process). Claim 10 is drawn to a non-transitory computer-
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 9, and 10:
Claims 1, 9, and 10 are drawn to an abstract idea without significantly more. The claims recite storing first license information, issuing a first license and modifying the setting, determining whether or not there exists second license information that includes a same device serial number as that of the first license information and whose status includes before start of use, determining the second license information as a next usage information record having continuous licensed periods, obtaining a list of application identifiers (ID) associated with the next usage information record, issuing a second license to only an application with an application ID determined as a continued application, setting a usage period, transmitting a license authentication request, updating the device license information table based on at least one of the first license and the second license, determining whether to execute the first application, receiving information corresponding to the second license 
The limitations of storing first license information, issuing a first license and modifying the setting, determining whether or not there exists second license information that includes a same device serial number as that of the first license information and whose status includes before start of use, determining the second license information as a next usage information record having continuous licensed periods, obtaining a list of application identifiers (ID) associated with the next usage information record, issuing a second license to only an application with an application ID determined as a continued application, setting a usage period, transmitting a license authentication request, updating the device license information table based on at least one of the first license and the second license, determining whether to execute the first application, receiving information corresponding to the second license and updating a usage starting date, a usage ending date, and a date of the license authentication date, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). For example, but for the “image forming apparatus”, “server”, “storage”, “memory”, “processor”, and “non-transitory storage medium” language, “storing”, “issuing”, “modifying”, “determining”, “setting”, “transmitting”, “updating”, and “receiving” and “updating”, in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – image forming apparatus, server, storage, memory, processor, and non-transitory storage medium. The image forming apparatus, server, storage, memory, processor, and non-transitory storage medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The image forming apparatus, server, storage, memory, processor, and non-transitory storage medium are configured to provide the steps without any interactions with technical details or their internal structure with other steps, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-8:
Dependent claims 2-8 include additional limitations, for example, transmitting a license authentication request for the first application, returning the issued first license, setting a second period, determining an ending time of the first licensed period, receiving the transmitted second license, writing and installing the second license, checking periodically an installed license, dividing 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered 
Therefore, whether taken individually or as an ordered combination, claims 2-8 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinomiya (US 2011/0066721 A1; hereinafter Shinomiya) in view of Li et al. (US 9,594,884 B2; hereinafter Li).
With respect to claims 1, 9, and 10:
Shinomiya teaches a system comprising: (See at least Shinomiya: Abstract; paragraph(s) [0106])
a method comprising: (See at least Shinomiya: Abstract; paragraph(s) [0106]).
a non-transitory storage medium storing a program that, when -5-Serial No. 15/829738Docket No. 10176989US01executed, executes a method comprising: (See at least Shinomiya: paragraph(s) [0010]-[0012])
an image forming apparatus; and (See at least Shinomiya: paragraph(s) [0107]-[0108])
a server including: (See at least Shinomiya: Abstract; paragraph(s) [0052])
a storage configured to store first license information corresponding to a first application which is executed by the image forming apparatus or extends one or more functions of the image forming apparatus when executed, the first license information including a first licensed period used to modify a setting on the image forming apparatus to permit execution of the first application; (By disclosing, the application 130 includes a printer application 111 which is an application for a printer and has a page description language (PDL), a PCL, and a post script (PS), a copy application 112 as an application for copying, a fax application 113 as an application for handling facsimiles, a scanner application 114 as an application for scanning, a network file application 115 as an application for handling a network file, ... See at least Shinomiya: Abstract; paragraph(s) [0006], [0010] & [0106]-[0108]; cl. 1, lines 4-6)
a memory storing instructions; and (See at least Shinomiya: paragraph(s) [0086])
a processor that, upon execution of the stored instructions, configures the processor to: (See at least Shinomiya: paragraph(s) [0180])
issue a first license, based on the first license information, to the image forming apparatus for the first application and modify the setting on the image forming apparatus enabling the image forming apparatus to execute the first application during [a first usage period] set based on the first license information; (By disclosing, the license may be a “limited-period use agreement”. See at least Shinomiya: paragraph(s) [0006], [0057], [0059]-[0060], [0076], [0106], [0126] & [0170]; cl. 1, lines 16-19; Fig. 3, item 323; Figs. 7, 17 & 20, items 137)
determine whether or not there exists second license information that includes a same device serial number as that of the first license information and whose status includes before start of use; (By disclosing, the update requesting unit 136 transmits a request file to the component server unit 320 of the license management server 300. In addition, the request file contains an apparatus ID and a product key. As illustrated in FIG. 8, details of a license issuance request, a product key, a machine type of the MFP 100, a serial number of the MFP 100, the apparatus ID, and the like are written in the request file. See at least Shinomiya: paragraph(s) [0070], [0072], [0076], [0116]-[0117] & [0139]-[0140])
in a case where the second license information is determined to exist, determine the second license information as a next usage information record having continuous licensed periods, and obtain a list of application identifiers (ID) associated with the next usage information record; (By disclosing, it is possible to allow for continuous use of the license by automatically changing the license to the trial version license as tentative measures. In addition, the management database stores therein a network equipment configuration related to an MFP which is a managing object at a customer site, and management information such as customer information and technical information, for each customer. The network equipment configuration management information is information that contains a network configuration at each customer site, a configuration of an MFP connected to the network, various types of information about the MFP such as a machine type, a machine number, a date of delivery, or installation location information, or the like. Also, the product registering unit 502 downloads list information of sales packages that are centrally managed by the license management server 300. See at least Shinomiya: paragraph(s) [0043], [0056], [0120], [0157], [0159] & [0005])
issue a second license to only an application with an application ID determined as a continued application, among the application IDs in the list; and (By disclosing, the detecting unit 133 checks whether current time coincides with the timing 
set, based on the determination that the second license information is stored in the storage and includes a second licensed period which is continuous to the first licensed period of the first license, [a second usage period] for the second license information such that an -2-Serial No. 15/829738Docket No. 10176989US01ending time of the first license issued based on the first license information can be continuous to a starting time of the second license issued by the server based on the second license information, and (By disclosing, the trial version license (first license) may be replaced with or succeeded by the official license (second license), leaving no time interval in covering between the two licenses. See at least Shinomiya: paragraph(s) [0057], [0059]-[0060], [0157] & [0159]; Fig. 4)
the image forming apparatus including:... (See at least Shinomiya: paragraph(s) [0107]-[0108])
a memory storing instructions; and (See at least Shinomiya: paragraph(s) [0086])
a processor that, upon execution of the stored instructions, configures the processor to: (See at least Shinomiya: paragraph(s) [0180])
transmit a license authentication request; (By disclosing, the activation request is a request for authenticating a license of an application, and contains a product ID, a product key, and an apparatus ID. See at least Shinomiya: paragraph(s) [0066] & [0116])
update the device license information table based on at least one of the first license and the second license obtained as a response to the license authentication request;... (By disclosing, when receiving a change in the license type, i.e., an update of the license, from the MFP 100, the license managing unit 314 rewrites the license file in the license management DB 315 with an updated license. See at least Shinomiya: paragraph(s) [0072] & [0114]-[0115])
in a case ... having a current date as a license authentication date, receive information corresponding to the second license and update a usage starting date, a usage ending date, and a date of the license authentication date included in the apparatus license information record based on the information corresponding to the second license. (By disclosing, the update process is performed for a license which is once deactivated and then reactivated by a user while the license remains unexpired (having the current date as a license authentication date). In addition, details of a license issuance request, a product key, a machine type of the MFP 100, a serial number of the MFP 100, the apparatus ID, and the like are written in the request file. See at least Shinomiya: paragraph(s) [0066], [0093], [0117] & [0160]) 
	However, Shinomiya does not teach explicitly ...a usage period, ...a storage configured to store a device license information table, ...determine whether to execute the first application based on the device license information table, and ...in a case where the device license information table includes an apparatus license information record having the current date as a license authentication date.
	Li, directed to application licensing for devices and thus in the same field of endeavor, teaches 
...a usage period. (By disclosing, the user may be allowed to use the application without remaining connected to the licensing service. The license may be deprovisioned if the user does not connect to the licensing service for a specified period 
...a storage configured to store a device license information table; (See at least Li: col. 20, lines 24-30; col. 21, lines 3-5)
...determine whether to execute the first application based on the device license information table; and (See at least Li: col. 20, lines 24-30; col. 21, lines 3-5)
in a case where the device license information table includes an apparatus license information record... (See at least Li: col. 20, lines 24-30; col. 21, lines 3-5) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing apparatus of Shinomiya to incorporate the application licensing for devices teachings of Li for the benefit of providing a license for an application from a licensing service to a number of computing devices associated with a user,. (See at least Li: col. 1, lines 51-55)
Examiner’s Note: 
(1)  The limitations “to modify a setting on the image forming apparatus to permit execution of the first application” in claim 1, lines 7-8 and corresponding lines of claims 9-10, “enabling the image forming apparatus to execute the first application during a first usage period set based on the first license information” in claim 1, lines 14-16 and corresponding lines of claims 9-10, and “such that an ending time of the first license issued based on the first license information can be continuous to a starting time of the second license issued by the server based on the second license information” in claim 1, lines 38-41 and corresponding lines of claims 9-10 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 2:
	Shinomiya and Li teaches the system of claim 1, as stated above.
Shinomiya further teaches wherein execution of the instructions by the processor of the image forming apparatus further configures the image forming apparatus to: (See at least Shinomiya: paragraph(s) [0180])
transmit a license authentication request for the first application in a period set by the first license for authenticating the first license with the server, and (By disclosing, the MFP 100 (the image forming apparatus) transmits the product key (a license authentication request). See at least Shinomiya: paragraph(s) [0076])
wherein execution of the instructions by the processor of the server further configures the server to: (See at least Shinomiya: paragraph(s) [0180])
return the issued first license in response to the license authentication request relating to the first application from the image forming apparatus; and (By disclosing, the product-key receiving unit 321 receives a product key (a license authentication request) from the MFP 100. The license-file generating unit 323 checks the validity of the product key and generates a license file. The license-file transmitting unit 324 transmits the generated license file to the MFP 100. See at least Shinomiya: paragraph(s) [0074] & [0076]-[0077]; Fig. 3, item 324)
set, for the second license, a second period during which the image forming apparatus can perform the authentication. (By disclosing, the license-file generating unit 323 (the license issuing unit) checks the validity (authentication) of the product key and generates a license file (second license). The 
With respect to claim 3:
	Shinomiya and Li teaches the system of claim 2, as stated above.
Shinomiya further teaches wherein execution of the instructions by the processor of the server configures the server to (See at least Shinomiya: paragraph(s) [0180])
determine an ending time of the first licensed period as an ending time of the first usage period in a case where the first licensed period is shorter than a predetermined length and control the image forming apparatus to not perform the authentication. (By disclosing, the distribution type is information indicating necessity or unnecessity of activation (license authentication), which is not necessary for a sales package. See at least Shinomiya: paragraph(s) [0047] & [0058]; Fig. 4)
With respect to claim 4:
	Shinomiya and Li teaches the system of claim 2, as stated above.
Shinomiya further teaches wherein the image forming apparatus receives the transmitted second license in response to the license authentication request and writes and installs, in memory of the image forming apparatus, the second license over the first license. (By disclosing, the license file is transmitted to the component server unit 320 and then downloaded to the MFP 100. See at least Shinomiya: paragraph(s) [0011] & [0051]-[0053])
With respect to claim 5:
	Shinomiya and Li teaches the system of claim 2, as stated above.
Li, in the same field of endeavor, further teaches wherein the image forming apparatus periodically checks an installed license and transmits the license authentication request for an application at the authentication time set to be authenticated. (By disclosing, each computing device (the image forming apparatus) is configured to call the licensing service at configurable time periods in order to determine the state of the subscription. See at least Li: col. 1, lines 51-61; col. 3, lines 13-14; col. 4, lines 37-41; Fig. 18B)
With respect to claim 6:
	Shinomiya and Li teaches the system of claim 1, as stated above.
Li, in the same field of endeavor, further teaches wherein execution of the instructions further configures the server to divide a licensed period into a plurality of usage periods in a case where the licensed period is longer than a predetermined length and issue the license every usage period. (By disclosing, 
With respect to claim 7:
	Shinomiya and Li teaches the system of claim 1, as stated above.
Shinomiya further teaches wherein execution of the instructions further configures the server to: 
set, for the second license, a time for issuing the second license as the starting time and a time when the usage period exceeds the predetermined length as the ending time. (By disclosing, the “limited-period use agreement” lends a right to use a function to a customer for a predetermined period (setting starting and ending dates). See at least Shinomiya: paragraph(s) [0055], [0058]-[0059]; Fig. 4, item 5)
With respect to claim 8:
	Shinomiya and Li teaches the system of claim 1, as stated above.
Li, in the same field of endeavor, further teaches wherein execution of the instructions further configures the server to: 
periodically check the first license information and issue the first license for the first application upon reaching a time for issuing the license therefor. (By disclosing, the OLS 

Response to Arguments
In response to applicant’s argument that the pending claims provide a solution necessarily rooted in computer technology by enabling automatic update of files and execution of processes based on changes to an apparatus or application to ensure continued use of the apparatus or application, it is noted that managing licenses including issuing, checking, and updating of the licenses for ensuring an unbroken service provided to users can be performed manually by people. The problem to solve and solution are recited in the claims at a high-level of generality so as to be interpreted to be a human activity. Therefore, the claims do not provide technological improvements. The additional elements are used as tools to automate the abstract idea. Further amendments with more technical details are recommended.
In response to applicant’s argument that Shinomiya and Li fail to teach issuing a license to an application that needs to be continued with a license period set in accordance with new license information when there is a product change and thereby enabling the continued use of the application under the new license, it is noted that Shinomiya teaches that the detecting unit 133 checks whether a setting unit has set automatic update of a license (continued application) and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osada (US20060200420A1) teaches license management apparatus, control method therefor, and program for implementing the control method.
Ito (US20060021012A1) teaches image forming apparatus, license managing method for applications executed by image forming apparatus, program for implementing the method, and storage medium storing the program.
Ono (US20140082609A1) teaches information processing system, device, and information processing method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685